Exhibit 10.3

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is between Noel Wheeler
(“Executive”) and Labor Ready Acquisition Sub II, Inc.(the “Company”), and is
effective as of May 27, 2005.

RECITALS

A.                                    Executive has served in a management or
executive capacity with CLP Resources, Inc. (“Resources”), CLP Holdings Corp.
(“Holdings”), and Contractors Labor Pool, Inc. (jointly referred to herein as
“CLP”) since September 1, 1999. In this capacity, Executive has served a key
role on the executive team and has had company-wide management responsibility.
Executive and CLP have entered into a contract dated September 1, 1999 (“CLP
Employment Agreement”).

B.                                    The Company, Labor Ready, Inc. (“Labor
Ready”), Holdings and others are negotiating an agreement (the “Merger
Agreement”) involving the merger of the Company with Holdings (the “Merger”).
The entry into this Agreement by the Company and Executive is a condition of the
closing of’ the Merger.

C.                                    As a result of the Merger, the surviving
corporation after the Merger will become a wholly-owned subsidiary of Labor
Ready (Labor Ready and all of its subsidiaries, including the surviving
corporation after the Merger, are collectively referred to herein as the “Labor
Ready Group”)

D.                                    In Executive’s employment with the
Company, Executive is expected to have access to confidential and propriety
information of the Labor Ready Group which is vital to the ability of the Labor
Ready Group to compete in all of its locations.

E.                                      Executive wishes to be employed by the
Company and the Company wishes to employ Executive under the terms and
conditions stated in this Agreement subject to the closing of the Merger’, with
the understanding that the employment of Executive is likely to be transferred
to another member of the Labor Ready Group in accordance with the terms of this
Agreement.

I.                                         COMPENSATION AND POSITION.

A.                                    Employment. In consideration of the
covenants and promises contained herein and the promise of payment to Executive
set forth in section LC, below, and other good and valuable consideration, the
Company hereby agrees to employ Executive and Executive hereby agrees to be
employed by the Company, upon the terms and conditions hereinafter set forth.

B.                                    Effective Date. Executive’s employment
pursuant to this Agreement shall become effective (the “Effective Date”)
immediately upon closing of the Merger without further actions. If the Merger is
not completed, this Agreement will be automatically terminated.


--------------------------------------------------------------------------------


C.                                    Position anti Compensation.

1.                                       Executive’s initial base salary under
this Agreement shall be at the annual rate of $250,000.

2.                                       Subject to the approval of the Labor
Ready Board of Directors, following the closing of the Merger and approval of
the Labor Ready, Inc. 2005 Long-Term Equity Incentive Plan (the “Plan”) by Labor
Ready’s shareholders, Executive will receive an option grant for 42,574 shares
of the common stock of Labor Ready in accordance with and subject to the terms
and conditions of the Plan.

3.                                       Subject to the approval of the Labor
Ready Board of Directors, following the closing of the Merger and approval of
the Plan by Labor Ready’s shareholders, Executive will receive a grant of 17,668
shares of restricted stock of Labor Ready in accordance with and subject to the
terms and conditions of the Plan.

4.                                       Bonuses.

(a)                                  Executive Bonus.   Executive shall be
eligible to receive an Executive Bonus of up to 25% of Executive’s then current
salary, subject to eligibility requirements and terms described below. The
amount of this Executive Bonus if any, will be determined by the President of
Labor Ready within two weeks after the press release of the prior year’s results
(“Reconciliation Date”), and shall be paid (subject to taxes and withholdings)
within seven days after the Reconciliation Date. The Executive Bonus shall be
determined as follows:

(i)                                     12.5% of Executive’s Adjusted Salary if
the business units under Executive’s management (CLP) reach the EBITDA target
assigned by the President of Labor Ready “Adjusted Salary” means Executive’s
base salary adjusted by a multiplier determined by the President of Labor Ready.
For 2005, the multiplier will range from 0.5 to 1.2. The full 12.5% can be
earned for reaching the full EBITDA target. A prorated amount of the bonus will
be earned for EBITDA levels between 90% and 125% of the EBIDTA target, based on
the following metrics:

Achievement

Bonus Award

 

  125% of the EBITDA target

  125% of the target bonus

 

  100% of the EBITDA target

  100% of the target bonus amount

 

  90% of the EBITDA target

  50% of the target bonus amount

 

  Less than 90% of the EBITDA   target

  No bonus.

 

 

(ii)                                  12.5% of Executive’s Adjusted Salary if
the audited net after-tax profit of Labor Ready meets or exceed annual targets
established by Labor Ready according to the Short–Term Incentive Plan set forth
in the Proxy Statement for the Annual Meeting of Shareholders, dated Wednesday,
May 18, 2005. “Adjusted Salary” means Executive’s base salary adjusted by a
multiplier determined by the President of Labor Ready. For 2005, the multiplier
will range from 0.5 to 1.2. At least 25% of the payment must be made in
restricted


--------------------------------------------------------------------------------


stock. The full 12.5% can be earned for reaching the full growth target. A
prorated amount of the bonus will be earned for growth levels between 50% and
125% of the growth target, based on the following metrics:

Achievement

Bonus Award

 

  125% of the growth target

  125% of the target bonus

 

  100% of the growth target

  100% of the target bonus amount

 

  50% of the growth target

  50% of the target bonus amount

 

  Less than 50% of the growth target.

  No bonus.

 

 

(b)           Transition Bonus.    For only the fiscal years for 2005 and 2006,
Executive shall also be eligible for a Transition Bonus; as such plan may be
amended from time to time, subject to requirements set forth below. Executive
will have a 2005 and 2006 EBITDA target amount for the business units under
Executive’s management (CLP) as assigned by the President of Labor Ready.

The Transition Bonus shall be in the gross amount of $100,000 if the EBITDA of
the business units under Executive’s management equals or exceeds such targets.
A prorated amount of the bonus will be earned for reaching EBITDA levels between
90% and 125% of the EBIDTA target, based on the following metrics:

Achievement

Bonus Award

 

  125% of the EBITDA target

  125% of the target bonus

 

  100% of the EBITDA target

  100% of the target bonus amount

 

  90% of the EBITDA target

  50% of the target bonus amount

 

  Less than 90% of the EBITDA   target   

  No bonus.

 

 

The amount of this Transition Bonus if any, will be determined by the President
of Labor Ready upon the Reconciliation Date, as defined above, and shall be paid
(subject to taxes and withholdings) within seven days after the Reconciliation
Date.

(c)           Bonus Eligibility.    To be eligible for the Executive or the
Transition Bonus, Employee must be employed by Company or Labor Ready on the
Reconciliation Date for such bonus and must be in compliance with Employee’s
obligations under this Agreement. Notwithstanding the foregoing, if Company or
Labor Ready terminates Employee’s employment prior to such date for either year,
if such termination is without Cause, as defined below, or if Executive
terminates employment with Labor Ready or the Company for Good Reason and no
Cause for termination exists, and if’ the targets and objectives are achieved,
Executive will be paid a prorated amount of the Executive and Transition Bonus
adjusted to reflect the number of days of Executive’s actual employment in such
fiscal year as compared to the number of days that Employee would have worked in
such fiscal year had Employee been employed through the end of’ the year. Such
payment would be made at the same times as if Executive had remained employed
through the year end.


--------------------------------------------------------------------------------


5.                                       Executive’s position will be President
and CEO of the surviving corporation after the Merger.  In this position, he
will be required to (a) devote the necessary time, attention, skill and efforts
to performance of his duties as President and CEO, including (i) oversight of
the business units under Executive’s management; (ii) formulating a succession
plan; (iii) identifying and recruiting his successor; (iv) formulating a
transition plan; and (b) perform such other duties as may be assigned by the
Board of Directors in its discretion. Executive’s performance of his obligations
under subsections (a) (ii), (iii) and (iv) shall be in accordance with a process
approved by the Board of Directors with the input of Executive.

D.                                    Benefits.

1.                                       Executive shall be entitled to all
benefits offered generally to employees of the Company or such other entity that
takes over the operations of Resources from the Company

2.                                       Executive shall be entitled each year
during the term of this Agreement to a vacation accrual of twenty-five (25)
business days, no two of which need be consecutive, during which time his
compensation shall be paid in full. Vacation benefits shall be subject to the
standard policy of the Company regarding vacation or such other entity that
takes over the operations of Resources from the Company.

II.                                     TERMS AND CONDITIONS.

A.                                    Employment At Will.

1.                                       The Company and Executive agree that
Executive’s employment is not for any specific or minimum term, and that subject
to Section II.A.2 of this Agreement, the continuation of Executive’s employment
is subject to the mutual consent of the Company and Executive, and that it is
terminable at will, meaning that either the Company or Executive may terminate
the employment at any time, for any reason or no reason, with or without cause,
notice, pre-termination warning or discipline, or other pre- or post–termination
procedures of any kind. Executive acknowledges and agrees that any prior
representations to the contrary are void and superseded by this Agreement.
Except as noted in Section VI.A, this Agreement expressly supersedes the CLP
Employment Agreement and Executive agrees that Executive shall be entitled to no
payments or other benefits under such Agreement, including payments or benefits
related to a sale of Holdings or any of its subsidiaries as provided in the CLP
Employment Agreement. Executive and the Company agree that Executive’s
employment may be transferred upon the unilateral decision of the Company to
another entity within the Labor Ready Group at any time without advance notice
and that such transfer of employment shall not constitute “termination” of
employment for any purpose under this Agreement, including this Section II.A
Executive may not rely on any future representations to the contrary of this
section II.A. I, whether written or verbal, express or implied, by any
statement, conduct, policy, handbook, guideline or practice of Labor Ready or
its employees or agents. Nothing in this Agreement should be construed as
creating any right, contract or guarantee of employment.


--------------------------------------------------------------------------------


2.                                       (a)                                  In
the event of termination of Executive’s employment for any reason, Executive
shall be paid unpaid wages and unused vacation earned through the termination
date..

(b)                                 If the Company terminates Executive’s
employment without Cause or Executive terminates employment with Good Reason as
defined in this Agreement, in addition to the amounts described in Section
ILA.2.a Executive shall be provided with the following as the sole remedy for
such termination, subject to withholding:

(i)                                     separation payments for twelve (12)
months from the termination date at the base monthly salary in effect for
Executive on the termination date, or if such termination occurs during the
first two (2) years of Executive’s employment under this Agreement, the
difference between the number of full months of employment under this Agreement
and 24 months, if such difference is longer than twelve (12) months, with the
actual period of receipt of such payments being referred to as the “Severance
Period”; and

(ii)                                  continued vesting for a period of twelve
(12) months past the Executive’s employment termination date of any previously
awarded Labor Ready stock options, restricted stock and other equity awards in
compliance with the terms of the relevant plan or plans, and any applicable
sub-plan or option agreement, provided that all vested awards shall be exercised
prior to the end of such twelve-month period.

(c)                                  To be entitled to the benefits set forth in
Section II.A.2(b), Executive must (i) sign and deliver and not revoke a release
in the form of Exhibit A to this Agreement in accordance with its terms; and
(ii) be in full compliance with all provisions of Section III and IV of this
Agreement.

3.                                       (a)                                 
For the purpose of this Agreement, “Cause,” as used herein, means any of the
following: (i) any material breach of this Agreement by Executive which, if
curable, has not been cured within twenty (20) days after Executive has been
given written notice of the need to curt such breach, or which breach, if
previously cured, recurs; (ii) unauthorized use or disclosure of Confidential
Information, as defined in this Agreement; (iii) Executive’s substantial and
repeated failure to perform duties as reasonably directed by the Board of
Directors of the Company; (iv) material failure of Executive to comply with
rules, policies or procedures of the Company as they may be amended from time to
time; (v) dishonesty, fraud or gross negligence related to the business; (vi)
personal conduct that is materially detrimental to the business or that violates
the letter or spirit of the Company’s Code of Business Conduct and Ethics, in
the good faith discretion of the Board; or (vii) conviction of or plea of nolo
contendere to a felony.

(b)                                 “Good Reason,” as used herein, means (i) any
material breach of this Agreement by the Company which, if curable, has not been
cured within 20 days after the Company has been given written notice of the need
to cure the breach, or which breach, if previously cured, recurs; (ii)
assignment of Executive, without Executive’s consent, to a position that is not
President and CEO of the entity controlling the operations (as distinguished
from administrative functions) formerly conducted by Holdings; (iii) if there is
a change in location of Executive’s primary place of work of more than 35 miles;
or (iv) the material reduction of


--------------------------------------------------------------------------------


Executive’s responsibilities and authority below the level of responsibility and
authority held by Labor Ready’s Regional Vice President of Operations.

B.                                    Arbitration.  The Company and Executive
agree that any claim arising out of or relating to this Agreement, or the breach
of this Agreement, or Executive’s application, employment, or termination of
employment, shall be submitted to and resolved by binding arbitration under the
Federal Arbitration Act. The Company and Executive agree that all claims shall
be submitted to arbitration including, but not limited to, claims based on any
alleged violation of Title VII or any other federal or state laws; claims of
discrimination, barassment, retaliation, wrongful termination, compensation due
or violation of civil rights; or any claim based in tort, contract, or equity.
Any arbitration between the Company and Executive will be administered by the
American Arbitration Association under its Employment Arbitration Rules then in
effect. The award entered by the arbitrator will be based solely upon the law
governing the claims and defenses pleaded, and will be final and binding in all
respects. Judgment on the award may be entered in any court having jurisdiction.
In any such arbitration, neither Executive nor Company shall be entitled to join
or consolidate claims in arbitration or arbitrate any claim as a representative
or member of a class The Company agrees to pay for the arbiter’s fees where
required by law. In any claim or jurisdiction where this agreement to arbitrate
is not enforced, the Company and Executive waive any right either may have to
bring or join a class action or representative action, and further waive any
right either may have under statute or common law to a jury trial. The
prevailing party in any arbitration shall be entitled to its reasonable
attorneys’ fees and costs.

C.                                    Duty of Loyalty.  Executive agrees during
working hours to devote his full and undivided time, energy, knowledge, skill
and ability to the Company’s business, to the exclusions of all other business
and sideline interests Executive also agrees not to be employed elsewhere unless
first authorized by the Company in writing, and the Company hereby approves
Executive’s current status as a member of the Board of Directors of American
Civil Constructors, provided that no conflict of interest exists at any time
during such membership. In no event will Executive allow other activities to
interfere with Executive’s duties to the Company. Executive agrees to faithfully
and diligently perform all duties to the best of Executive’s ability. Executive
recognizes that the services to be rendered under this Agreement require certain
training, skills and experience, and that this Agreement is entered into for the
purpose of obtaining such service for the Company. Executive agrees to perform
his duties in a careful, safe, loyal and prudent manner. Executive agrees to
conduct himself in a way which will be a credit to Labor Ready’s reputation and
interests.

D.                                    Reimbursement.  If Executive ever
possesses any Company funds (including without limitation cash and travel
advances, overpayments made to Executive by the Company, amounts received by
Executive due to the Company’s error, unpaid credit or phone charges, excess
sick or vacation pay, or any debt owed the Company for any reason, including
misuse or misappropriation of Company assets), Executive will remit them to
Labor Ready corporate headquarters in Tacoma, Washington promptly unless
directed otherwise in writing. If Executive’s employment ends, Executive will
fully and accurately account to the Company for any Company funds and other
property in Executive’s possession. If’ Executive fails to do so, Executive
hereby authorizes the Company (subject to any limitations under applicable law)
to


--------------------------------------------------------------------------------


make appropriate deductions for amounts agreed to be due and owing from any
payment otherwise due Executive (including without limitation, Executive’s
paycheck, salary, bonus, commissions, expense reimbursements and benefits), in
addition to all other remedies available to the Company.

E.                                      Background Investigation.  Executive
agrees that at any time during employment the Company may, subject to any
applicable legal requirements and reasonable grounds, investigate Executive’s
background for any relevant information on any subject which might have a
bearing on job performance including, but not limited to, employment history,
education, financial integrity and credit worthiness, and confirm that Executive
has no criminal record during the last ten years. Executive shall sign any and
all documents necessary for the Company to conduct such investigation. For this
purpose, Executive specifically authorizes the Company to obtain any credit
reports, background checks and other information which may be useful. Executive
acknowledges and, except as may be limited by applicable law, agrees to abide at
all times by the terms of Labor Ready’s drug and alcohol policy. Executive
understands that failure to comply with Labor Ready’s policies, including its
drug and alcohol policies may result in termination of employment. Labor Ready
and Executive acknowledge that in his role as CEO, Executive’s job duties may
involve entertainment of customers and potential customers in the course of his
regular responsibilities. Such entertainment may include drinking of alcohol
during meals or other entertainment events, providing customers with alcohol as
seasonal gifts, or otherwise possessing and consuming alcohol in moderation. So
long as Executive does not drink to the point of inebriation, violate any motor
vehicle laws relating to alcohol, or drink to the point of otherwise causing
embarrassment to Labor Ready, Labor Ready agrees that such activities identified
in this paragraph will not constitute a violation of the Labor Ready policies on
alcohol consumption.

III.                                 NON-COMPETITION AND NON-SOLICITATION.

A.                                    Non-Disclosure of Confidential
Information.

1.                                       In connection with Executive’s duties,
Executive may have access to some or all of the Labor Ready Group’s
“Confidential Information,” (including information which was formerly the
confidential information of CLP prior to the closing of the Merger) which
includes the following, whether recorded or mentally memorized: (i) the ideas,
methods, techniques, formats, specifications, procedures, designs, strategies,
systems, processes, data and software products which are unique to the Labor
Ready Group; (ii) all of the Labor Ready Group’s customers, marketing, pricing
and financial information, including the names, addresses and any other
information concerning any customer; (iii) the content of all of the Labor Ready
Group’s operations, sales and training manuals; (iv) all other information now
in existence or later developed which is similar to the foregoing; and (v) all
information which is marked as confidential or explained to be confidential or
which, by its nature, is confidential

2.                                       Executive recognizes the importance of
protecting the confidentiality and secrecy of Confidential Information Executive
agrees to use his best efforts to protect Confidential Information from
unauthorized disclosure to others. Executive understands that protecting
Confidential Information from unauthorized disclosure is critically important to
the Labor Ready


--------------------------------------------------------------------------------


Group’s success and competitive advantage, and that the unauthorized disclosure
of Confidential Information would greatly damage the Labor Ready Group.
 Executive recognizes and agrees that taking and using a trade secret or
Confidential Information by memory is no different from taking it on paper or in
some other tangible form. Executive agrees that Executive will request
clarification from Labor Ready’s legal department if Executive is at all
uncertain as to whether any information or materials ate “Confidential
Information,”

3.                                       Executive agrees not to disclose any
Confidential Information to others outside the Company or others inside the
Company without a need to know such information, use any Confidential
Information for Executive’s own benefit or make copies of any Confidential
Information without Labor Ready’s written consent, whether during or after
Executive’s employment with the Company. Executive recognizes and agrees that he
has the duty of care of a fiduciary in protecting the Labor Ready Group’s
Confidential Information. Executive also agrees to return all Confidential
Information in his possession to Labor Ready at Labor Ready’s headquarters in
Tacoma, Washington, immediately upon Labor Ready’s request.

4.                                       If Executive’s employment with any
member of the Labor Ready Group is terminated, Executive agrees to immediately
return to Labor Ready, at its headquarters in Tacoma Washington, all manuals,
mailing lists, customer lists, supplies, equipment, checks, petty cash, and all
other material and records of any kind concerning the Labor Ready Group’s
business, that Executive may possess, unless otherwise approved by Labor Ready.

B.                                    Non-Competition.

1.                                       During the term of this Agreement and
for a period of two (2) years immediately following the termination of
employment with any member of the Labor Ready Group with or without Cause or
Good Reason, so long as Labor Ready continues to carry on substantially the same
business, defined in this Agreement as Skilled Construction and Industrial
Trades Staffing, Day Labor and Light Industrial Staffing, Executive will not,
for any reason whatsoever, directly or indirectly, for Executive or on behalf
of, or in conjunction with, any other person(s), company, partnership,
corporation or business entity, engage in any of the following activities within
the “Restricted Area” (as hereinafter defined): own, manage, operate, control,
be employed by, participate in, invest in, engage in or be connected in any
manner with the ownership, management, operation or control of the same,
similar, or related line of business as that carried on at the time of
termination by any member of the Labor Ready Group (including the surviving
corporation after the Merger), including, without limitation, the solicitation
of business or customers located within the Restricted Area. For this purpose,
the term “Restricted Area” means a twenty-five (25) mile radius around each
branch of any member of the Labor Ready Group at the time of termination and any
location where any member of the Labor Ready Group has placed workers during
Executive’s employment. This non-competition agreement is enforceable whether
Executive’s employment is terminated by any member of the Labor Ready Group or
Executive. This non-competition agreement does not prevent Executive from
involvement in any industries in which the Labor Ready Group is not involved,
such as health care, IT, legal, accounting or executive placement, unless any
member of the Labor Ready Group has entered into those fields prior to
Executive’s termination


--------------------------------------------------------------------------------


2.                                       Executive agrees that this covenant is
necessary to protect the intellectual property and trade secrets of the Labor
Ready Group in view of Executive’s key role with the Labor Ready Group and the
extent of confidential and proprietary information about the Labor Ready Group
to which Executive has information. The Company and Executive agree that the
provisions of this Section III.B do not impose an undue hardship on Executive
and are not injurious to the public; that this provision is necessary to protect
the business of the Labor Ready Group; that the nature of Executive’s
responsibilities with the Company under this Agreement and Executive’s former
responsibilities with CLP provide and/or have provided Executive with access to
Confidential Information that is valuable and confidential to the Labor Ready
Group; that the Company would not continue to employ Executive if Executive did
not agree to the provisions of this Section III.B; that this Section III.B is
reasonable in terms of length of time and geographic scope; and that sufficient
consideration supports this Section III.B. In the event that a court or
arbitrator determines that any provision of this Section III.B is unreasonably
broad or extensive, including length of time or geographic scope, Executive
agrees that such court or arbitrator should narrow such provision to the extent
necessary to make it reasonable and enforce the provision as narrowed.

C.                                    No Employee Solicitation.  During the term
of this Agreement and for a period of two (2) years immediately following the
termination of employment, with or without Cause or Good Reason, so long as
Labor Ready continues to carry on substantially the same business, Executive
will not, for any reason whatsoever, directly or indirectly, for Executive or on
behalf of, or in conjunction with, any other person(s), company, partnership,
corporation or business entity, solicit, induce or otherwise influence, or
attempt to solicit, induce or otherwise influence, in any manner any of the
Labor Ready Group’s employees to leave their employment with the Labor Ready
Group for any reason, including for the purpose of becoming employed by
Executive’s new employer.

D.                                    No Customer Solicitation.  Executive
understands and agrees that the methods employed in the Labor Ready Group’s
business will place Executive in a close business and personal relationship with
Labor Ready Group customers. Thus, during the term of this Agreement and for a
period of two (2) years immediately following the termination of employment with
or without Cause or Good Reason, so long as the Labor Ready Group continues to
carry on substantially the same business, Executive will not, for any reason
whatsoever, directly or indirectly, for Executive or on behalf of, or in
conjunction with, any other person(s), company, partnership, corporation or
business entity, contact, call upon, solicit, service, influence or attempt to
contact, call upon, solicit, service or influence any customers or potential
customers (prospects) of any branch where Executive was stationed within one (1)
year before termination of employment with any member of the Labor Ready Group,
or with whom Executive had direct or indirect contact or for whom Executive had
responsibility during Executive’s tenure with any member of the Labor Ready
Group or otherwise assisted the Labor Ready Group in providing services to.


--------------------------------------------------------------------------------


E.                                     General Provisions.

1.                                       If Executive violates any of the
covenants in this Section III, the time period covered by the covenants will
automatically be extended by a length of time equal to the time period during
which such violation occurred.

2.                                       The covenants set forth above are
independent of any other provision of this Agreement. Executive agrees that they
will be enforceable whether or not Executive has any claim against the Company.

3.                                       Executive acknowledges that if
Executive violates any of the foregoing covenants, the damage to the Company
will be such that the Company is not likely to be made whole with a monetary
award. Therefore, Executive agrees that if Executive violates any such covenant,
the Company will be entitled to a temporary restraining order, a preliminary
injunction and/or a permanent injunction, in addition to any and all other legal
or equitable remedies available under law and equity.

4.                                       Executive represents and warrants that
Executive has been in full compliance with the provisions protecting Company’s
Confidential Information as set forth in the CLP Employment Agreement.

5.                                       For the purposes of this Section III,
all references to Confidential Information or Confidential Information of the
Labor Ready Group also apply to Confidential Information belonging to any
affiliate of the Labor Ready Group. Executive’s covenants in subsections (B),
(C) and (D) of this Section III shall protect affiliates of the Labor Ready
Group to the same extent that they protect any member of the Labor Ready Group,
to the extent that he has Confidential Information belonging to such affiliates.

F.                                     Other Employers and Obligations.

1.                                       Executive represents to the Company
that Executive is not subject to any restriction or duties under any agreement
with any third party or otherwise which will be breached by employment with the
Company or any member of the Labor Ready Group, or which will conflict with the
best interests of any member of the Labor Ready Group or Executive’s obligations
under this Agreement.

2.                                       Executive warrants that his employment
with the Company will not violate any contractual obligations with other
parties. Executive will not use during his employment with the Company nor
disclose to any member of the Labor Ready Group any confidential or proprietary
information or trade secrets from any former or current employers, principals,
partners, co-venturers, customers or suppliers, and will not bring onto the
premises of any member of the Labor Ready Group any unpublished document or any
property belonging to any such person or entities without their consent. If
employment with any member of the Labor Ready Group is terminated, Executive
agrees to tell his new employer about this Agreement and its terms at the time
of re-employment.


--------------------------------------------------------------------------------


IV.                                ASSIGNMENT OF INVENTIONS.

A.                                    Assignment.  Executive will make prompt
and full disclosure to the Company, will hold in trust for the sole benefit of
the Company, and will assign exclusively to the Company all right, title and
interest in and to any and all inventions, discoveries, designs, developments,
improvements, copyrightable material and trade secrets (collectively herein
“Inventions”) that Executive solely or jointly may conceive, develop, author,
reduce to practice or otherwise produce during his employment with any member of
the Labor Ready Group.

B.                                    Outside Inventions.  Executive’s
obligation to assign shall not apply to any Invention about which Executive can
prove all the following: (a) it was developed entirely on Executive’s own time;
(b) no equipment, supplies, facility, services or trade secret information of
any member of the Labor Ready Group was used in its development; (c) it does not
relate (i) directly to the business of any member of the Labor Ready Group or
(ii) to the actual or demonstrably anticipated business, research of development
of any member of the Labor Ready Group; and (d) it does not result from any work
performed by Executive for the Labor Ready Group. Executive shall attach a list
of all existing Inventions meeting these requirements to this Agreement

V.                                    COMPLIANCE WITH LAWS AND CODE OF CONDUCT.

A.                                    Commitment to Compliance. The Company is
committed to providing equal employment opportunity for all persons regardless
of race, color, gender, creed, religion, age, marital or family status, national
origin, citizenship, mental or physical disabilities, veteran status, ancestry,
citizenship, HIV or AIDS, sexual orientation, on-the-job-injuries, or the
assertion of any other legally enforceable rights. Equal opportunity extends to
all aspects of the employment relationship, including hiring, transfers,
promotions, training, termination, working conditions, compensation, benefits,
and other terms and conditions of employment. The Company is likewise committed
to ensuring that employees are accurately paid for all hours worked.

B.                                    Duty to Comply with the Law. Executive
agrees to comply with all federal, state and local laws and regulations,
including equal employment opportunity laws and wage and hour laws. Executive
agrees to immediately notify the Chairman of the Board of the Company or his or
her designee if Executive becomes aware of a violation of the law, or suspects a
violation of the law has or will occur. Executive acknowledges that Executive
may be held personally liable for intentional violations.

C.                                    Duty to Comply with Labor Ready’s Code of
Business Conduct and Ethics. Executive acknowledges and agrees that it is his
duty to be familiar with Labor Ready’s Code of Business Conduct and Ethics, and
to comply with all of its provisions.

VI.                                MISCELLANEOUS.

A.                                    Integration.  No promises or other
communications made by either the Company or Executive are intended to be
binding unless they are set forth in this Agreement. This


--------------------------------------------------------------------------------


Agreement contains the entire agreement between the parties and replaces and
supersedes any prior agreements, including the CLP Employment Agreement, except
that all of Executive’s obligations pertaining to the protection of CLP
confidential information and intellectual property as addressed in the CLP
Employment Agreement remain in full force and effect in addition to whatever
obligations Executive has under this Agreement. Executive represents and agrees
that other than as set forth under the Merger Agreement, he is not entitled to
any CLP stock options or equity based grants of any type and no other agreements
or arrangements exist to the contrary. Upon closing of the Merger, this
Agreement will supersede any employment agreement between Executive and CLP.
This Agreement may not be modified except by an instrument signed by the
Chairman of the Board of the Company or of such other entity that takes over the
operations of Resources from the Company. This Agreement will be binding upon
Executive’s heirs, executors, administrators and other legal representatives.

B.                                    Choice of Law.  The Company and Executive
agree that this Agreement and all interpretations of the provisions of this
Agreement will be governed by the laws of the State of Washington, without
regard to choice of law principles.

C.                                    No Waiver.  If either party waives any
condition or term of this Agreement, it is not waiving any other condition or
term, nor is it waiving any rights with respect to any future violation of the
same condition or term. If either party chooses to refrain from enforcing any
condition or term, the Company does not intend to waive the right to do so.
Sections II(B), II(E), III and IV of this Agreement are to remain in effect
after termination of the remainder of this Agreement.

D.                                    Severability.  The provisions of this
Agreement are intended to be severable from each other. No provision will be
invalid because another provision is ruled invalid or unenforceable. If any
provision in this Agreement is held to be unenforceable in any respect, such
unenforceability shall not affect any other provision of this Agreement and
shall be re-written to provide the maximum effect consistent with the intent of
the provision.

E.                                      Assignment.  The Company reserves the
right to assign this Agreement at any time to any member of the Labor Ready
Group or to any successor in interest to the Company’s business without
notifying Executive in advance, and Executive hereby expressly consents to such
assignment. Immediately upon completion of the Merger, this Agreement shall be
an Agreement between Executive and the surviving corporation after the Merger.
All terms and conditions of this Agreement will remain in effect with regard to
the employing entity to which Executive has been transferred and/or to which
this Agreement has been assigned. The parties expressly understand and agree
that the Restrictive Covenants set forth at Sections III and IV shall remain in
effect and shall expressly apply in favor of the Labor Ready Group regardless
of’ any such transfer and/or assignment.

F.                                      Venue.  Where the parties have mutually
waived their right to arbitration in writing or have not yet sought to enforce
their right to compel arbitration, venue for any legal action in connection with
this Agreement will be limited exclusively to the Washington State Superior
Court for Pierce County, or the United States District Court for the Western
District of Washington at Tacoma. The prevailing party shall be entitled to its
reasonable attorneys’ fees


--------------------------------------------------------------------------------


and costs. Executive agrees to submit to the personal jurisdiction of the courts
identified herein, and agrees to waive any objection to personal jurisdiction in
these courts.

LABOR READY ACQUISITION SUB II, EXECUTIVE

INC.

/s/ Noel Wheeler

 

By:

/s/ Steven C. Cooper

 

Noel Wheeler

 

 

Name:

Steven C. Cooper

 

Date:

5-26-05

 

 

 

Title:

 President

 

 

 

 

Date:

May 27, 2005

 

 

 

 


--------------------------------------------------------------------------------


FIRST AMENDMENT TO THE

EXECUTIVE EMPLOYMENT AGREEMENT

Between Noel Wheeler and Labor Ready, Inc.

WHEREAS, Noel Wheeler (“Executive”) and Labor Ready, Inc. (“Labor Ready” or
“Company”) entered into an Executive Employment Agreement effective as of May
27, 2005 (“Agreement”); and

WHEREAS, Executive and Company would like to amend the Agreement to conform it
to the requirements of Section 409A of the Internal Revenue Code, as amended.

NOW, THEREFORE, effective May 27, 2005, Section II.A.2(b)(i) of the Agreement is
amended in its entirety to read as follows:

(i)    separation payments for twelve (12) months from the termination date at
the base monthly salary in effect for Executive on the termination date, or if
such termination occurs during the first two (2) years of Executive’s employment
under this Agreement, the difference between the number of full months of
employment under this Agreement and 24 months, if such difference is longer than
twelve (12) months, with the actual period of receipt of such payments being
referred to as the “Severance Period”, provided, however, that if at the time of
the Executive’s termination of employment the Executive is considered a
“specified employee” subject to the required six-month delay in benefit payments
under Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended
(“Code”), then the separation payments that would otherwise have been paid
within the first six (6) months after the Executive’s termination of employment
shall instead be paid in a single lump sum on (or within 15 days after) the
six-month anniversary of such termination of employment.  The remaining
severance payments shall be made monthly after such six-month anniversary.  For
purposes of this Agreement, the Executive will be considered to have terminated
employment when the Executive has incurred a “separation from service” for
purposes of Code Section 409A(a)(2)(A)(i); and

LABOR READY, INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ James E. Defebaugh

 

 

By:

/s/ Noel Wheeler

 

 

 

 

Name:

James E. Defebaugh

 

 

Date Executed:

December 31, 2006

 

 

 

 

Title:

Executive Vice President and General Counsel

 

 

 

 

Date Executed:

December 31, 2006

 

 

 

 


--------------------------------------------------------------------------------